Title: To George Washington from Gustavus Scott, 16 June 1797
From: Scott, Gustavus
To: Washington, George



dr Sir.
Washington. 16th June 1797.

I had the honor of your favor by Mr Lear, & shoud have answerd it by the next Mail but Mr Smith’s answer did not get to my hands in time.
Messrs Reed & Ford shew no serious design of procuring the Stock they owe, & ought long since to have transferrd: or else they wou’d not have restricted their agent to a price at which it is utterly impossible to procure it. I have written Mr Smith a second Letter in which I have suggested to him a mode by which he will procure the Stock; he has not yet answerd my Letter. I expect however that in the Course of a few days he will be able to procure the shares & if so, the Certificates of them shall be forwarded to you by the next Mail.
Knowing your Desire to improve the breed of black Cattle in the antient Dominion, I took the Liberty of mentioning to my worthy friend the late Collo. Lloyd that a young bull of the breed of Mr Bakewell woud I thought be valuable at Mount Vernon. & that I wished he woud forward one for that Purpose to Baltimore or Annapolis. I had seen & much admired the Collos. Bull and two

Cows soon after their Arrival; & which were said to be among the best Bakewell had ever raised. From these Cows and Bull several have been raised & one of that number I understood Collo. Lloyd was to send. He dying soon after, I mentioned the subject to young Mr Lloyd his only son who at once engaged to fullfill the Intentions of his father. Mr Lloyd frequently sends his Boats to Baltimore with Wheat: & if you will be pleased to write to Genl Swann, Collo. Ramsey or any other of your friends to have the young Bakewell duly attended to on his Arrival I will write to Young Mr Lloyd to forward him to the Care of such Gentleman as are pleased to direct. I am with sentiments of perfect Respect Dr Sir Yr mo. obt servt

Gusts Scott

